Separate vote of
Mr. Justice Rigau.
San Juan, Puerto Rico, June 28, 1968
I concur in part with but dissent in part from the opinion of the Court. I concur with the result of said opinion insofar as it decides that the judgment of February 13, 1968 and the order of May 6 of the same year, of the Superior Court, Bayamón Part, are null and void.
I dissent, however, from the opinion of the Court as to the manner it disposes of this matter. I believe that the Court should have considered and decided the main question in this litigation, which consists in whether or not the use of the emblem of the coconut palm tree by a political party in the ballots in the elections to be held in Puerto Rico in November 1968 is legally permissible. That that is the principal issue of this action was argued by petitioner himself in his brief of June 17, 1968, and in his testimony at the hearing held in this Court on June 20.
Our intervention in the main matter of these proceedings was made possible as a matter of procedure because the trial court by its order of May 6, 1968 substantially amended its judgment of February 13 of the same year and decided the matter on the merits. In view thereof, the decision of the trial court in the aforecited order of May 6 was open for review by this Court.
In failing to decide the main question of this litigation, what the Court has actually told the parties is the following: “The Superior Court, Bayamón Part, erred on February 13 and on May 6, 1968. Begin again.”
I believe that the Commonwealth Board of Elections and the political parties which favor the federate statehood should *386know, as soon as possible, which is the legal situation on this matter for we may assume that the Board needs to print the ballots and the political parties need to design, print, and utilize their propaganda material for the coming elections.
For the reasons stated, instead of inviting to start a new suit, I would have decided now the contention concerning the use or nonuse of the emblem of the coconut palm tree in the ballots.